This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0339

                                  State of Minnesota,
                                       Appellant,

                                          vs.

                              Christine Michelle Lacroix,
                                      Respondent

                               Filed August 18, 2014
                              Reversed and remanded
                                   Worke, Judge

                            Olmsted County District Court
                              File No. 55-CR-13-4573

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark A. Ostrem, Olmsted County Attorney, Eric Martin Woodford, Assistant County
Attorney, Rochester, Minnesota (for appellant)

James McGeeney, Doda & McGeeney, P.A., Rochester, Minnesota (for respondent)

      Considered and decided by Worke, Presiding Judge; Schellhas, Judge; and

Rodenberg, Judge.

                       UNPUBLISHED OPINION

WORKE, Judge

      The state argues that the district court erred in concluding that a valid search

warrant did not authorize the search of respondent’s purse found within the premises to
be searched.    Because the district court erred, we reverse and remand for further

proceedings.

                                      DECISION

       Respondent Christine Michelle Lacroix was charged with first-degree controlled

substance crime (possession) after police executed a valid search warrant at the house

where her boyfriend J.J. lived and found methamphetamine and needles in her purse.

The district court granted Lacroix’s motion to suppress the evidence on the theory that

the warrant did not authorize police to search her belongings.

       The state may appeal pretrial orders with critical impact on the case. State v. Zais,

805 N.W.2d 32, 35 (Minn. 2011). To satisfy the critical-impact test, the state must show

“clearly and unequivocally” that the district court’s ruling was erroneous and will have a

critical impact on the state’s ability to prosecute the case. Id. at 36. Critical impact exists

when “excluding the evidence significantly reduces the likelihood of a successful

prosecution.” Id. (quotation omitted). The state has met the first prong of the critical-

impact test, because there is no likelihood of conviction of possession of drugs without

the drugs.

       We must next address whether the district court’s suppression of the drugs was

clearly and unequivocally erroneous. When no facts are in dispute, our review from a

pretrial order suppressing evidence is de novo. State v. Martinez, 579 N.W.2d 144, 146

(Minn. App. 1998), review denied (Minn. July 16, 1998).

       “A search pursuant to a warrant may not exceed the scope of that warrant.” State

v. Yang, 352 N.W.2d 127, 129 (Minn. App. 1984). “The test for determining whether a


                                              2
search has exceeded the scope of the warrant is one of reasonableness.” Id. We consider

the totality of the circumstances in evaluating reasonableness of a search.            State v.

Thisius, 281 N.W.2d 645, 645-46 (Minn. 1978).

       Generally, a warrant to search a particular place allows police to search any

container found on the premises that could contain the types of items listed in the

warrant. State v. Wills, 524 N.W.2d 507, 509 (Minn. App. 1994), review denied (Minn.

Feb. 14, 1995). But Fourth-Amendment protections arise when police search a container

belonging to a non-occupant visitor. Id. We analyze the propriety of such a search under

two tests: physical proximity and relationship. The physical-proximity test focuses on

whether the person physically possessed the container when police seized it to be

searched. See State v. Wynne, 552 N.W.2d 218, 222-23 (Minn. 1996) (holding that the

search of a purse seized from a woman who arrived at her mother’s house when police

were executing a search warrant was not encompassed by the scope of the warrant). The

relationship test focuses on whether the relationship between the visitor whose personal

effects were searched and the place described in the warrant lowers the visitor’s privacy

interests. Wills, 524 N.W.2d at 510.

Physical-proximity test

       This court has criticized the physical-proximity test as overly formalistic. Id. We

have noted that “the search of personal effects is likely to be upheld [when] the item is

not in the person’s immediate possession.” Id. Indeed, “almost all jurisdictions have

upheld searches of . . . personal property belonging to guests . . . if the articles were not in

the guests’ possession and . . . could reasonably contain items listed in the warrant.” State


                                               3
v. Couillard, 641 N.W.2d 298, 301 (Minn. App. 2002), review denied (Minn. May 15,

2002).

         Here, the warrant authorized police to search J.J. and the premises at the listed

address for drugs, drug paraphernalia, and various items typically involved in drug sales.

Prior to the search, police learned that Lacroix was J.J.’s “on-again-off-again” girlfriend.

On the morning of the search, police found Lacroix in bed in the basement of the house.

The homeowner, who rented the basement to J.J., stated that Lacroix was a regular visitor

who “had spent a few nights there.” Lacroix told officers that when she stayed at the

house, she “slept with [J.J.] in the bedroom in the basement.” Lacroix told officers that

her purse was in the basement, and admitted that it contained needles that she used to

shoot methamphetamine.

         Lacroix did not physically possess the purse when she was found in the basement

or when she revealed its whereabouts to police. In a room where drugs and drug

paraphernalia were found, the purse was precisely the kind of closed container that might

contain additional contraband of the sort described in the warrant.

         This search was different than the search in Wynne, because in that case the owner

of the purse was not at the premises when police began the search, and police seized the

purse directly from her when she arrived. 552 N.W.2d at 219. The privacy expectations

of someone who has her purse seized from her immediate possession after she brought it

to a search already in progress are greater than those of a visitor who has spent the night

at the premises to be searched and discarded a purse from her physical possession in a

drug-filled room. See Wills, 524 N.W.2d at 511 (holding that a person who lives at a


                                             4
residence “at least part of the time” has a “lesser reasonable expectation of privacy” than

a visitor). Because Lacroix did not have the purse in her immediate physical possession

at the time she was detained, the search warrant gave police the right to search the purse.

Relationship test

       Under this test, we analyze the relationship between the visitor and the place

searched. Id. at 510. Transient visitors retain a full expectation of privacy, but usual

occupants of a building, such as part-time residents, lose their privacy interests in their

belongings because police can expect to find those items during a search of the premises.

See id. (citing United States v. Micheli, 487 F.2d 429, 431-32 (1st Cir. 1973) (holding

that the key distinction between an occupant and a visitor is that it can reasonably be

expected that some of an occupant’s personal belongings will be at the place to be

searched)).

       As a part-time resident of the premises searched, Lacroix’s privacy interest in her

personal items was diminished because police could expect to find them in a search of the

premises. Because her purse, in a drug-filled room, was the kind of container that might

conceal contraband listed in the warrant, it was reasonably related to the purpose of their

search and did not intrude on Lacroix’s Fourth-Amendment rights. Therefore, the district

court erred by suppressing the drugs.

       Reversed and remanded.




                                            5